Case 7:19-cr-O0080-NSR Document 83 Filed 12/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, :
-against- ; 19 Cr. 80 (NSR) -02
TREVOR EDWARDS, : ORDER
Defendant
*

 

Hon. Nelson S. Roman, United States District Court Judge:

The Defendant, TREVOR EDWARDS, (Reg. No. 86057-054) anticipates filing a
motion for home confinement pursuant 18 U.S.C. § 3624 and/or compassionate release pursuant
to 18 U.S.C. § 3582(c)(1)(A), based on compelling medical reasons which will place his medical
condition at issue,

It is hereby ORDERED that the Bureau of Prisons release to Defendant's
counsel of record, Howard E. Tanner, Esq., within five business days of
this Order:
(1) Defendant's complete medical records from the time he entered into the
custody of the Bureau of Prisons to the present, and
(2) Any documents or other records relating to the Bureau of Prisons’ designation

of the Defendant as "high risk" in regard to the ongoing COVID-19 pandemic.

SO ORDERED: — aa 2

 

Hon. Nelson S. Roman

United States District Court Judge
Dated: December 14 , 2020
White Plains, New York

 

us beszit

DOCUMENT
|| ELECTRONICALLY FILED
he

, DOC #:
DATE FILED: pel 1g 2220.

arenes a ~ = | _
Se — = =

 

=o — =
